Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2016

                                       No. 04-16-00017-CR

                                         James MOODY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 413867
                       The Honorable Robert Behrens, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file a pro se appellant’s brief is granted. We
order appellant, James Moody, to file his pro se appellant’s brief by January 10, 2017. Appellant
is advised that no further extensions of time will be granted absent a timely motion that (1)
provides specific facts demonstrating extraordinary circumstances justifying further delay, (2)
advises the court of the efforts appellant has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court